Title: To Thomas Jefferson from John Trumbull, 29 May 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr Sir
London 29th. May 1789.

I wrote three lines by this day’s post to advertise you of your pictures and Books. Mr. Broome whose progress will be somewhat slower is to good to take charge of this, with which I enclose the Bills and Receipts relating to your last Account; of which you will also find a duplicate.—If you find any Error, you will point it out to me.
When I was with you last, you remember I promis’d to send you the little sketch of Yorktown which I had with me:-tho’ I have not fulfilld this promise, I have not forgotten it: the truth is, I have  not touch’d the larger picture from that day:—I hope soon to proceed with it on the other side of the Atlantic. The sketch will then find its destination.
Your last letters to America I shall probably send in a few days by a Ship to Boston, as no opportunity, except the packet will offer for some weeks to New York.
With your Books I took the liberty to enclose three or four descriptions of my picture of Gibraltar. There are People here foolish enough to be half affronted that I have paid so much compliment to the Spanish Officer. But upon the whole I have great reason to be proud of the reception which I meet:-and the subscription for the intended plate goes on very well. As soon as this business is sufficiently advanc’d, which I hope will be in July, I shall prepare to sail for America-with the earnest hope and intention never to return to this country to remain any time: I am heartily tir’d of it.
We have no news from our Country since the last packet, when the President and Vice President were not arriv’d at N.Y. Therefore I fear you will not receive your leave of absence so soon as you would wish:-if you should be delay’d, I beg to be always charg’d with your commands here. I am most gratefully Your Oblig’d frend & servant,

Jno. Trumbull

